PER CURIAM.
Learie A. Daly appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have *320reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Daly v. Carroll County Sheriffs Dep’t, No. CA-03-1660-AMD (D.Md. Oct. 17, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED